DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Applicants’ arguments and amendments, filed May 24, 2021, have been fully considered and they are not persuasive.  The following rejections are reiterated and newly applied as necessitated by amendment.  They constitute the complete set of rejections presently being applied to the instant application. 

Status of the Claims
Claims 1-13 are under examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of gathering omics information, detecting molecular information, selecting a biomarker from the molecular information, reading clinical information, carrying out regression analysis, generating a network structure based on a partial correlation, determining if there is a causal relationship between molecular information and the effect of treatment in the network structure, determining a biomarker base on a threshold value, and using the determined biomarker as a patient stratification marker.  The steps of carrying out a regression analysis, generating a network structure, determining if there is a causal relationship, and determining if there is a biomarker based on a threshold value are a mathematical algorithm.  Dependent claims 2-4, 6-7, and 9-13 are drawn to additional mathematical steps. The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing. The instant claims do include limitations regarding the storage of data and detecting molecular information.  However, these steps are extra solution activity that are not related to a particular machine or a particular transformation.  Thus, these limitations do not impart a practical application to the claimed subject matter. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of storing data, detecting molecular information, and a computer readable medium. The steps of storing or retrieving information from a database or detecting molecular information are well-understood, routine, and conventional data gathering steps.  Using a computer readable medium 
Response to arguments
4.	Applicants have responded to this rejection by amending the claim to recite a step of using the determined biomarker as a patient stratification marker.  However, the instant claims do not provide any steps for how one of ordinary skill in the art is to use the biomarker.  Furthermore, even if the determined biomarker were used as a patient stratification marker, this step would only serve as an additional mathematical step of organizing patient data. The new step itself is a component of the judicial exception.  Thus, the newly amended step is not sufficient to transform the judicial exception into patent eligible subject matter. 
	Applicants are also unclear as to how claims 12 and 13, which recites adjusting the treatment, are not patent eligible.   While dependent claims 12 and 13 recite adjusting a treatment, it is noted that the neither the claims 12 and 13 nor the claim from which they depend recite an active step of providing a treatment.  In other words, the limitation of adjusting a treatment does not require providing a treatment to a patient, and thus does not have a practical application.  Thus, the judicial exception is not integrated into a practical application. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/Primary Examiner, Art Unit 1631